Citation Nr: 0505267	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision that, inter alia, denied 
service connection for non-Hodgkin's lymphoma (claimed as due 
to Agent Orange exposure), and for skin rashes.  The veteran 
submitted a notice of disagreement (NOD) in January 2002, and 
the RO issued a statement of the case (SOC) in July 2002.  
The RO received the veteran's substantive appeal in July 
2002.  In his substantive appeal, the veteran limited his 
appeal to the denial of service connection for non-Hodgkin's 
lymphoma.  After the veteran submitted additional evidence, 
the RO issued a supplemental SOC (SSOC) in August 2002, which 
continued the denial of the claim.  

In May 2004, the Board remanded this matter to the RO for 
further action.  In response to the remand, the RO undertook 
further development, to include scheduling the veteran for a 
hearing before an RO Hearing Officer.  After receiving the 
RO's August 2004 notification of the hearing scheduled for 
September 2, 2004, the veteran cancelled the hearing.  As 
reflected in an August 2004 SSOC, the RO continued the denial 
of the claim.  

As a final preliminary matter, the Board notes that, in 
correspondence dated November 29, 2004, the veteran's 
representative appears to raise the issue of the veteran's 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's personnel records reflect that he was 
stationed in Thailand from February 1967 to March 1968.

3.  The record reflects no evidence of the veteran's in-
country service in, or visitation to, Vietnam.  

4.  As the veteran did not serve in Vietnam, he is not 
entitled to a presumption of exposure to Agent Orange during 
such service; there also is no objective evidence 
establishing actual in-service Agent Orange exposure.

5.  There is otherwise no competent evidence or opinion 
establishing that the veteran's non-Hodgkin's lymphoma that 
is medically related to service.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's 
lymphoma, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the July 2002 SOC, and the August 2002 and August 
2004 supplemental SOC's (SSOC's), as well as the February 
2001, July 2001, and May 2004 letters, the RO notified the 
veteran of the legal criteria governing the claim (to include 
the three criteria for establishing service connection), the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim for service 
connection for non-Hodgkin's lymphoma.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's July 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the 
veteran has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO sent the February 2001 
and July 2001 letters soliciting information and evidence 
from the veteran before the initial adjudication; other 
documents satisfying the VCAA's notice requirements were 
provided to the veteran after that rating action.  The RO 
issued a SOC in July 2002, explaining what was needed to 
substantiate the claim, within seven months after the 
December 2001 rating decision on appeal.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also points out that the case did not come initially to the 
Board until May 2004, well after the one-year period for 
response to any document providing VCAA notice (see 
38 U.S.C.A. § 5103(b)(1)).  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service personnel records and private 
medical treatment records.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claims.  In correspondence received in August 2004, the 
veteran indicated that he had already presented all the 
information in his possession.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

The Board also notes that the record does not present a basis 
for obtaining a VA opinion in connection with the veteran's 
claim.  In this regard, the Board notes that a showing of a 
disability is not enough.  The veteran is required to show 
some causal connection between his or her disability and the 
period of military service before VA has an obligation to 
provide a medical examination or obtain a medical opinion 
under 38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Here, as there is no evidence of 
Agent Orange exposure (as explained in more detail below), 
and otherwise no suggestion of a nexus between non-Hodgkin's 
lymphoma and service, a VA medical opinion is not required.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was as a heavy vehicle driver.  
That form, along with the veteran's personnel records, 
reflect that he served in Thailand from February 1967 to 
March 1968.

Service medical records reflect a sebaceous cyst on the right 
side of the veteran's neck in May 1968, but contain no 
findings of non-Hodgkin's lymphoma.  

Private medical records received in February 2001 reflect 
that, in December 1999, the veteran had noticed a mass in the 
anterior portion of the left neck, approximately one inch in 
size.  A biopsy of the entire mass in September 2000 revealed 
a follicular small-cleaved cell lymphoma.  The veteran 
reported a history of having transported Agent Orange during 
the Vietnam Conflict, but no direct exposure as far as he 
knew.  Records show that the veteran then completed 
palliative radiation therapy to the left neck.

In April 2001, VA received a response from the service 
department, indicating that it had no records showing the 
veteran had been exposed to herbicides.

In July 2002, the veteran submitted photographs of a military 
truck convoy and of a Bo Fai airstrip in Thailand, and a June 
1999 news article reporting that two major dioxins contained 
in Agent Orange were found in soil samples taken from the 
Thailand Bo Fai airport.

In June 2004, VA received a second response from the service 
department, indicating that there was no evidence in the 
veteran's file to substantiate any exposure to herbicides.

III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent/Agent 
Orange, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam," 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also VAOPGCPREC 
7-93 ("Service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  A 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.)  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

The Board notes that the veteran has been diagnosed with non-
Hodgkin's lymphoma, one of the enumerated conditions for 
which presumptive service connection due to Agent Orange 
exposure is available.  For purposes of application of the 
presumptions of service connection, and of Agent Orange 
exposure, however, the evidence simply does not reflect that 
the veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, as required by regulation.  A review of the veteran's 
personnel records reflects that his only overseas assignment 
was to "USARPAC - Thailand" from February 1967 to March 
1968-first, to the 291st Transportation Company beginning in 
February 1967 and, second, to the 569th Transportation 
Company beginning in January 1968.  In the absence of 
evidence of actual duty or visitation in Vietnam, the veteran 
is not entitled to a presumption of Agent Orange exposure.  

In this case, the veteran contends that he was exposed to 
Agent Orange when he was stationed in Southeast Asia with the 
291st Transportation Company, hauling bombs and Agent Orange 
containers to air force bases in six different areas, mostly 
along the Cambodia and Laos borders.  Direct service 
connection is for consideration for claims based on alleged 
exposure to herbicide agents in locations other than Vietnam.  
See 38 C.F.R. § 3.303(d); VA Adjudication Procedure Manual 
M21-1, Part VI, paras. 7.01(a), 7.01(e), 7.20(b).  Such 
exposure must be established on a factual basis.  Id.  

Neither the veteran's service medical records nor his service 
personnel records establish, or even suggest, the veterans 
in-service herbicide exposure, to include Agent Orange.  
While the evidence reflects that veteran's principal duty in 
Thailand, as reported in a Record of Assignments, was as a 
heavy truck driver, and the veteran has submitted a 
photograph of a military truck convoy, this evidence, without 
more, simply does not does not support the claim that the 
veteran was, in fact, actually exposed to Agent Orange in 
service.  (Parenthetically, the Board notes that other 
service department records establish military involvement in 
a large-scale test program of certain herbicides in Thailand; 
however, these took place in 1964 and 1965, prior to the 
veteran's active service).  

Pursuant to the May 2004 Board remand, the RO requested 
information from the service department in connection with 
the veteran's claim.  However, the service department 
responded that there was no evidence to substantiate any 
exposure to herbicides.  As such, the veteran cannot 
establish service connection for non-Hodgkin's lymphoma, on a 
direct basis, as due to such exposure.

The Board further points out that the record otherwise 
presents no basis for a grant of sevice connection for the 
veteran's non-Hodgkin's lymphoma.  As indicated above, the 
veteran's service medical records reflect no findings of any 
non-Hodgkin's lymphoma.  Moreover, there is no competent 
evidence of a nexus between that condition, first diagnosed 
many years post-service, diagnosed non-Hodgkin's lymphoma and 
the veteran's military service, and the veteran has not 
alluded to the existence of any such medical evidence.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate expertise, he cannot credibly 
establish either exposure to Agent Orange, or the etiology of 
his non-Hodgkin's lymphoma, on the basis of his assertions, 
alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For all the foregoing reasons, the claim for service 
connection for non-Hodgkin's lymphoma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the objective evidence simply does not support the 
veteran's assertions of exposure to Agent Orange during 
service, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for non-Hodgkin's lymphoma is denied.  




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


